        CASE 0:21-cr-00109-WMW-HB Doc. 16 Filed 06/03/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                         Criminal No. 21-109 (WMW/HB)

 UNITED STATES OF AMERICA,

                     Plaintiff,

       v.
                                                 ORDER
 DEREK MICHAEL CHAUVIN,

                     Defendant.



      This matter is before the Court on the Government’s Unopposed Motion to

Designate Case as Complex Under the Speedy Trial Act, which requests a 60-day

continuance of all deadlines in this case. (ECF No. 15.) The Government represents that

counsel for Defendant agrees with the bases cited for designating the instant case as

complex and does not oppose the motion.

      In its motion, the Government represents that this case is complex in that the indicted

conduct involves a prosecution for Deprivation of Rights Under Color of Law and has been

noticed by the Government as a possible related case to United States v. Chauvin et al.,

Case No. 21-cr-108 (PAM/TNL) (see ECF No. 6).              The Government suggests that

discovery in this case overlaps with and would be most efficiently produced simultaneously

with discovery in the other case pending against Defendant. It further states that such

discovery will involve the disclosure of information that goes well beyond the

circumstances on the date of the offense, including voluminous video and audio recordings,

policy and training materials, medical and autopsy records, personnel records, expert
         CASE 0:21-cr-00109-WMW-HB Doc. 16 Filed 06/03/21 Page 2 of 3




reports, and records of prior incidents. According to the Government, these disclosures

will constitute hundreds of gigabytes of media data and document discovery, totaling tens

of thousands of pages and media items. Additionally, the Government states that the other

case against Defendant will likely involve multiple expert witnesses for the Government

and defense, and that those experts will produce expert reports that may be the subject of

pretrial discovery and motion practice and may constitute information that is discoverable

in this case. Finally, the Government represents that it will require additional time to

organize the discovery to facilitate a more efficient review of records by the defense.

       Without taking any position on whether this case is “related” to the other case

pending against Defendant, or on the extent to which discovery in this case should be

coordinated with discovery in that case, the Court is satisfied, pursuant to 18 U.S.C. §

3161(h)(7)(B)(ii) and (iv), that given the complexity of this case, the nature of the

investigation and prosecution, including but not limited to the complicated factual and legal

issues involved, expected expert testimony, and the volume of discovery the Government

will produce, this case is so complex that it is unreasonable to expect adequate preparation

for pretrial proceedings and for the trial itself within the time limits of the Speedy Trial

Act. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice served

by the granting of a continuance outweigh the best interest of the public and the defendants

in a speedy trial.

       Accordingly, IT IS HEREBY ORDERED that:

       1. The Government’s Unopposed Motion to Designate Case as Complex Under the

Speedy Trial Act (ECF No. 15) is GRANTED.

                                             2
         CASE 0:21-cr-00109-WMW-HB Doc. 16 Filed 06/03/21 Page 3 of 3




        2. The Court hereby designates the case as “complex” within the meaning of 18

U.S.C. § 3161(h)(7)(B)(ii) and (iv), and the Government’s request to designate this case as

complex is GRANTED.

        3. The Court will issue a separate scheduling order extending the Government’s

deadline for Rule 16 disclosures by 60 days, and setting other pretrial deadlines

accordingly, including Defendant’s disclosure deadlines and motions deadlines, and

making the appropriate exclusion of time from the Speedy Trial Act computations in this

time.



Dated: June 3, 2021                              s/Hildy Bowbeer
                                                 HILDY BOWBEER
                                                 United States Magistrate Judge




                                            3
